Citation Nr: 0714566	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for renal 
insufficiency, to include as secondary to service-connected 
diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
amyloidosis, to include as due to herbicide exposure.

3.  Entitlement to service connection for amyloidosis, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2004 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Wichita, 
Kansas.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1968 to December 1969.

2.  On April 25, 2007, the Board was notified by the RO that 
the veteran died in January 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


